DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 17/154,191, the examiner acknowledges the claim AFCP amendments dated 9/1/2022. At this point, claim 2, 3, 13 and 15 are amended, claims 20-24 are new and claims 1, 6-10 and 18-19 are cancelled. Claims 2-5, 11-17 and 20-24 are allowable. 
Allowable Subject Matter
Claims 2-5, 11-17 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 11, 12 and 20-23, in the instant application is the combination with the inclusion in these claims of the limitations:
“…wherein determining the normalized read I/O workload of said each storage server entity includes determining a first normalized read I/O rate for a corresponding read I/O rate for read I/Os of a first size, and wherein the first normalized read I/O rate is determined by performing second processing comprising: selecting a coefficient in accordance with a read I/O type and a configuration of a system in which the corresponding read I/O workload associated with the normalized read I/O workload is processed; and determining the first normalized read I/O rate for the corresponding read I/O rate for read I/Os of the first size as a mathematical product of the corresponding read I/O rate and a first quantity that is raised to a power denoted by the coefficient, wherein the first quantity is determined by dividing the first size by a base size used to scale the corresponding read I/O rate”. The closest prior art Talwar teaches calculating the normalized I/O rate but not the specific limitations as recited in claims 11, 20 and 21.
The reasons for allowance of claim 12 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 12, the limitations of “wherein determining the normalized write I/O workload of said each storage server entity includes determining a first normalized write I/O rate for a corresponding write I/O rate for write I/Os of a first size, and wherein the first normalized write I/O rate is determined by performing second processing comprising: selecting a coefficient in accordance with a write I/O type and a configuration of a system in which the corresponding write I/O workload associated with the normalized write I/O workload is processed; and determining the first normalized write I/O rate for the corresponding write I/O rate for write I/Os of the first size as a mathematical product of the corresponding write I/O rate and a first quantity that is raised to a power denoted by the coefficient, wherein the first quantity is determined by dividing the first size by a base size used to scale the corresponding write I/O rate”. The closest prior art Talwar teaches calculating the normalized I/O rate but not the specific limitations as recited in claims 12, 22 and 23.
Dependent claim(s)  2-5, 12-17 and 24 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 11, 12 and 20-23 upon which claims 2-5, 12-17 and 24 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135